  4:19-cr-03080-JMG-CRZ Doc # 60 Filed: 11/17/20 Page 1 of 1 - Page ID # 159




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                              4:19CR3080

     vs.
                                                            ORDER
DANE HUNTER GIESCHEN,

                 Defendant.


     IT IS ORDERED:

     1)    Defendant’s motion for temporary modification of pretrial release, (Filing
           No. 59), is granted.

     2)    Defendant is permitted to travel to Brule, Nebraska to be with his
           grandparents for a one week visit over the Thanksgiving holiday.

     3)    On or before November 20, 2020, Defendant shall provide
           information to pretrial services outlining contact numbers, and his
           transportation and lodging arrangements for the trip.

     Dated this 17th day of November, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
